      Case 3:19-cv-00201-DPM Document 72 Filed 07/29/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ORAL MOORE                                                   PLAINTIFF

v.                        No. 3:19-cv-201-DPM

U.S.A., Torts Law Group                                  DEFENDANT

                                ORDER
     The Court appreciates Moore's clarification, Doc. 71, which is
titled as a motion for reconsideration.         The Court now better
understands what Moore meant. The Court directs the Clerk to remove
the gavel from Doc. 71.
     So Ordered.

                                                  ~
                                 D .P. Marshall Jr.
                                 United States District Judge
